Citation Nr: 1126401	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-02 787	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision of December 2006.  The Veteran and his wife presented sworn testimony during a hearing at the RO in September 2008 and again during a videoconference hearing before the undersigned Veterans Law Judge in June 2009.  A request to advance the appeal on the Board's docket was denied in March 2010.  The Board issued a remand involving the matter on the title page in May 2010.  The actions requested on remand have been accomplished; however the appeal is not yet ripe for appellate review.

In September 2008, the Veteran filed a claim for entitlement to service connection for residuals of a shrapnel injury to his right arm.  This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Board previously remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further evidentiary development aimed at establishing any mental health event(s) in service.  Searches for clinical hospital and outpatient mental health records reflecting treatment during service were negative, however.  Additionally, the Veteran was requested to identify the physician(s) who have prescribed anti-depressant medication for him in the past, so that these medical records could be obtained for review by adjudicators.  Because the Veteran did not respond to this request, no further attempts to obtain records reflecting post-service diagnosis and treatment could be accomplished.  

At the time of the remand, the Board referred an August 2007 claim for entitlement to service connection for depression as secondary to pain from service-connected disabilities to the RO for initial review and adjudication.  The Board also explained that although the RO had developed the Veteran's claim for service connection for PTSD only, governing case law precludes VA from viewing the issue on appeal so narrowly, especially in light of medical evidence in the record reflecting diagnoses of depression and anxiety, and the newly-raised claim for entitlement to service connection for depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

Due to the administrative structure of the ROs and the AMC, however, the AMC accomplished the actions requested on remand, but did not perform an initial review of the referred claims; thus, the RO has not yet had the opportunity to review the newly-filed claim for secondary service connection for depression or the newly-filed claim noted above, involving residuals of a shrapnel injury to the right arm.  

Because of the interrelated nature of psychiatric disabilities and psychiatric diagnoses, the Board finds that the RO must perform an initial review of the issue of entitlement to service connection for all the Veteran's psychiatric symptomatology, however labeled, including PTSD, depression, anxiety, or any other psychiatric disability identified; so as to provide the Veteran with complete substantive and procedural due process in this matter.  Thus, we hold that the undeveloped claim involving depression is inextricably intertwined with the developed claim involving PTSD, and with any other psychiatric disability.  As a practical matter, although the Board does not have jurisdiction over the unaddressed claim for service connection for residuals of a shrapnel injury to the right arm, because the Veteran does not currently have any service-connected disability whatsoever, for him to have any possibility of success with a secondary service connection claim, this outstanding claim should be addressed prior to the secondary claim.  Neither the Veteran nor the administrative process is well served by piecemeal adjudication in this matter.

We again emphasize to the Veteran that his cooperation is required if he desires to have the VA review his private medical records.  38 C.F.R. § 3.159(c).  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, he is again encouraged to identify the sources of his post-service mental health treatment, and to provide the appropriate release form.

Accordingly, the case is REMANDED for the following action:

1.  The RO should perform an initial review of the Veteran's claim for entitlement to service connection for depression, claimed as secondary to pain from service-connected disability.  The RO should also consider entitlement to service connection for all acquired psychiatric disability, including depression and anxiety, and issue a rating decision encompassing this expanded view of the Veteran's claim.  All associated notice and evidentiary development should be accomplished. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


Continued on next page



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


